Citation Nr: 0018363	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-19 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for loss of balance, to 
include vertigo, on a direct basis and as secondary to 
service-connected history of a perforated right eardrum. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  He had overseas service in Korea.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and August 1998 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the March 
1998 rating decision, service connection was denied for loss 
of balance; in the August 1998 rating decision, service 
connection was denied for bilateral hearing loss and 
tinnitus.

In the March 1998 rating decision, the RO denied the claim of 
entitlement to service connection for loss of balance on a 
direct basis.  However, in a December 1998 statement, the 
veteran argued that loss of balance/vertigo was secondary to 
his service-connected history of a perforated right eardrum.  
Also, at the June 1999 hearing held at the RO before a 
hearing officer, the veteran testified that his dizziness 
began in the 1980s.  Transcript.  Therefore, the issue is as 
stated on the title page.  In the August 1998 statement of 
the case, the RO advised him of the type of evidence needed 
to support secondary service connection.


FINDINGS OF FACT

1.  There is no competent evidence that that the veteran had 
vertigo/loss of balance in active service, or that 
vertigo/loss of balance is otherwise related to active 
service, including service-connected history of a perforated 
right eardrum.

2.  The medical evidence shows the veteran does not have a 
bilateral hearing loss disability for which service 
connection is available.

3.  The veteran had noise exposure during and after service 
and there is competent medical evidence tending to relate the 
veteran's current tinnitus to noise exposure.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for loss 
of balance, to include vertigo, on a direct basis and as 
secondary to the service-connected history of a perforated 
right eardrum, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on the veteran's 
entrance examination puretone thresholds in the right ear 
were 5 decibels (dB) in the tested frequencies except for a 
puretone threshold of 25 dB at 500 Hertz (Hz).  In the left 
ear, the puretone thresholds were 5 dB in the tested 
frequencies except for a puretone threshold of 15 dB at 500 
Hertz (Hz).  The ears were normal.  In January 1975, the 
veteran was treated for a painful, inflamed and draining 
right ear.  The veteran's throat was injected, his right 
tympanic membrane could not be visualized, and there was 
bloody, purulent drainage from the ear.  The impression was 
right otitis media with perforation of the eardrum.  Several 
days later he again complained of right ear pain and a cold.  
The right tympanic membrane was noted to be perforated, with 
no discharge.  The impression was upper respiratory 
infection.  He was referred for an ear, nose and throat (ENT) 
consultation.  

When the veteran was seen at the ENT clinic in February 1975, 
there was a clot at the junction of the right tympanic 
membrane and canal wall.  The tympanic membrane moved well.  
In January 1976, he complained of slight bilateral deafness.  
After his ears were irrigated he was noted to have a reddened 
tympanic membrane on the right.  On referral to the ENT 
clinic it was noted that the veteran complained about an ear 
infection and decreased hearing when weapons were being 
fired.  It was also reported that he had had prior episodes 
of tinnitus.  When he was seen at the ENT clinic in January 
1976, he complained of tinnitus and decreased hearing.  
Examination was normal and audiometry was noted to be within 
normal limits.  The veteran's earplugs were refitted.  The 
May 1976 separation examination report reflects that puretone 
thresholds in the right ear were 15 dB or less in the tested 
frequencies.  In the left ear, the puretone thresholds were 
15 dB in all tested frequencies except for a puretone 
threshold of 30 dB at 4000 Hz.  The veteran's ears and 
neurologic status were noted to be normal.  The veteran's DD 
Form 214 reflects that he was an infantryman.

VA employee health records, dated in early 1978 and 
subsequently, reflect that the veteran was seen on numerous 
occasions for a variety of complaints, including upper 
respiratory system symptoms.  In July 1986, his complaints 
included a left earache.  When he complained of cold symptoms 
in December 1992 his tympanic membranes were moderately 
retracted.  

In August 1994 the veteran, as an employee of VA, was 
referred to a VA audiology clinic.  The referral reflects 
that he had a history of traumatic perforation of the 
tympanic membrane due to cannon fire and intermittent 
episodes of tinnitus in the past, which recently had become 
more frequent and of longer duration.  It was noted that he 
worked in "SPD" around noisy machinery.  When seen at the 
audiology clinic in September 1994, it was noted that no 
physical or auditory problems were reported by the veteran 
and that all findings were within normal limits.  A September 
1994 audiogram, which was for employment purposes, reflects 
the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
25
LEFT
10
5
10
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The assessment was that the veteran's 
auditory function was within normal limits.

VA employee medical records also reflect that in February 
1996 the veteran's tympanic membranes were noted to be 
intact.  In December 1996 he complained that his right ear 
was ringing and that he experienced intermittent fullness.  
It was also noted the veteran had had percussive trauma with 
a rupture of the tympanic in 1976.  Following examination, 
the impression was probable right serous otitis media.  He 
was seen in January 1997 for respiratory system complaints 
and reported a history of a right tympanic membrane 
perforation.  No abnormalities were noted on examination of 
the ears other than decreased hearing on the right.  In 
December 1997 the veteran reported long term decreased right 
ear hearing "from 1974-1976."  He stated that he had seen 
many doctors who had given him different opinions.  He also 
reported that for the past 24 hours he had been off balance 
and had had ear pain and ringing in his right ear.  The 
impression was mild serous otitis with labyrinthitis.  

Private medical records reflect that in January 1997 the 
veteran reported that he had a 20-year history of a plugged 
up sensation and ringing in the right ear since acoustic 
trauma in the right ear (a cannon blast) with a ruptured 
right eardrum.  It was noted that an audiogram was within 
normal limits for hearing in both ears, except for a mild dip 
at 6000 Hz in both ears.  The assessments were (1) mild 
noise-induced hearing loss in both ears with right ear 
tinnitus, and (2) bilateral eustachian tube dysfunction by 
history.  In September 1997, the veteran reported that he 
still had a plugged up sensation in the right ear, which he 
had had for more than twenty years.  The assessment was 
plugged up sensation in the right ear, rule out Eustachian 
tube dysfunction.  A December 10, 1997, private audiogram is 
of record, but is not interpreted.  The speech discrimination 
score was 92 percent at 40 dB in both ears.  On that 
audiogram it was noted that the hearing was essentially 
within normal limits in both ears.  A December 10, 1997, 
private treatment record notes that the audiogram revealed 
hearing within normal limits except for a high-frequency 
sensorineural hearing loss at 4000 Hz in both ears.

The veteran was afforded a VA audiological evaluation in 
April 1998 for employment purposes, which revealed the 
following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
0
0
5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  It was noted that the veteran had 
normal hearing sensitivity and speech discrimination.  The 
assessment was normal hearing.

VA medical records reflect that in April 1998 the veteran 
reported that he had mild unsteadiness but no vertigo and a 
five-year history of tinnitus.  The tinnitus was noted to be 
most likely due to noise exposure.  On June 1, 1998, he 
reported that he had continued dizziness which had improved 
with medication and continued tinnitus.  On June 9, 1998, the 
veteran complained of occasional right otalgia, and right ear 
tinnitus with occasional balance problems, particularly 
dizziness on looking up or down.  The impressions were right 
otalgia of unknown etiology; normal hearing with tinnitus on 
the right; and benign positional vertigo.  

On July 6, 1998 the veteran was afforded an audiological 
evaluation at which time he reported having sustained a 
ruptured eardrum during anti-tank firing in Korea and that he 
was currently being treated for various symptoms including 
dizziness.  It was also noted that he reported periodic 
tinnitus in the right ear.  Audiometry revealed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
10
15
10
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  The 
diagnosis was that hearing for puretones and speech 
recognition was within normal limits in both ears.

VA medical records reflect that on July 22, 1998, the 
veteran's complaints included right ear hearing loss, 
otalgia, tinnitus and occasional dizziness with upward head 
movement.  It was noted that the audiometry performed that 
year was normal.  It was noted that he had had significant 
noise exposure as an infantryman.  The assessment was right-
sided tinnitus/otalgia probably related to nose exposure and 
occasional dizziness, questionable benign positional vertigo.  
In September 1998, the veteran complained of continued 
dizziness on upward gaze.  The assessments were vertigo and 
normal hearing according to the latest audiometry.  He also 
underwent head and internal auditory canal magnetic resonance 
imaging (MRI).  The MRI of the head was normal, and the 
internal auditory canal MRI, which was described as limited 
by lack of post-contrast coronal images, did not reveal any 
internal auditory canal or cerebellar pontine angle masses.  
In October 1998, it was noted that the vertigo was somewhat 
relieved with medication.  The assessments were history of 
vertigo and normal hearing.

In a December 1998 statement, the veteran cited The Merck 
Manual as authority that perforation of the tympanic membrane 
can cause hearing loss and vertigo.  He alleged that the 
hearing evaluation given him at the time of discharge from 
service was not adequate to determine his hearing loss in 
view of material in Merck, which he quoted, regarding hearing 
tests.  He also stated that he was exposed to severe, 
prolonged acoustical and physical trauma while in service, 
which were the onset of his disability, and that his hearing 
loss, tinnitus and vertigo were not something he noticed 
right away when he was released from service.  It was only as 
he got older that he realized how they were affecting him.  
He indicated that no exposure to acoustic sounds after 
service was as severe or prolonged as in the military and he 
alleged continuity of symptoms since service.  

At the June 1999 hearing, the veteran testified that during 
service he had had severe pain in his right ear, received 
treatment at the dispensary and was told he had a perforated 
eardrum.  He further testified that he continued to have 
problems.  He reported having obtained employment with VA in 
1977 but denied that that or a prior job with a dairy 
required him to work around loud equipment.  The veteran 
stated that the same trauma that caused his service connected 
perforated eardrum caused tinnitus and that he began 
experiencing dizziness/balance problems in the 1980s, the 
cause and diagnosis of which had not been determined by his 
doctors.    The veteran also indicated that he undergone two 
MRIs, but that no doctor had related his dizziness to the 
service-connected residuals of a perforated right eardrum.  
He stated that his dizziness was related to the in-service 
ear trauma.  Transcript.

Legal Criteria
 
The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has defined a well-grounded 
claim as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if an organic 
disease of the nervous system is manifested to a compensable 
degree within one year following discharge from service, the 
disorder will be considered to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  
38 C.F.R. § 3.310(a).  In order to show that a disability is 
proximately due to or the result of a service-connected 
disease or injury, the veteran must submit competent medical 
evidence showing that the disabilities are causally-related.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448-49 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In addition, a medical treatise can be competent evidence of 
a medical nexus between an in-service injury or disease and a 
current disability for purposes of Grottveit if the treatise 
discusses a generic relationship with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than an unsubstantiated lay medical opinion.  Wallin v. West, 
11 Vet. App. 509, 514 (1998).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
However, if the appellant does not identify any evidence that 
would be of advantage - i.e., evidence that would well ground 
a claim - the hearing officer has no obligation to advise the 
appellant to submit additional evidence.  Stuckey v. West, 13 
Vet. App. 163 (1999).


Analysis - Service Connection for Loss of Balance/Vertigo

The veteran's hearing testimony and post service statements 
that he suffered a ruptured right eardrum in service as the 
result of acoustic trauma are unsupported by the evidence.  
The service medical records reflect that his ruptured 
tympanic membrane was linked by medical personnel to an ear 
infection diagnosed as otitis media.  The perforated tympanic 
membrane has been adjudicated service connected regardless of 
its cause, but there is no apparent basis for the veteran to 
refer to that disability as establishing that he sustained 
disabling acoustic trauma during service.  Thus, to the 
extent that post-service medical records refer to the 
veteran's history of a right perforated tympanic membrane as 
due to acoustic trauma, such is clearly history as related by 
the veteran because it is inconsistent with the actual 
medical records.  

The service medical records reflect no complaints or findings 
of balance problems/ dizziness or any similar symptoms and 
such are not reflected in the VA employee and other post-
service medical records until decades after service.  

Regardless of whether the veteran believes that his 
dizziness/balance problems are related to the in-service 
perforation of the right eardrum, he is not competent to 
testify as to the etiology of such a medical condition.  At 
the June 1999 hearing, he testified that his dizziness began 
in the 1980s, so by his own admission it began long after 
service.   In this case, there is no competent opinion 
linking the current dizziness/loss of balance/vertigo to the 
service-connected history of a perforated right eardrum or 
otherwise relating such to service.  The veteran even 
testified at his hearing that no doctor had related his 
dizziness to the service-connected perforated eardrum.

The Board has reviewed the excerpts from The Merck Manual 
dealing with the etiology of vertigo.  Assuming that the 
excerpt was accurately presented, it is not sufficient to 
well ground the claim.  The competent evidence pertaining to 
the veteran's own medical situation tends to show that he has 
positional vertigo, and not vertigo due to a remote 
perforated membrane.  Moreover, the article does not suggest 
a relationship between a perforation followed by dizziness 
many years later, as is shown in this case.  As to the 
veteran's testimony that his dizziness is related to his in-
service ear trauma, he is competent to testify about 
symptomatology but he is not shown to have any medical 
training or to be otherwise qualified to determine the 
etiology of a medical condition.  Espiritu, 2 Vet. App. at 
494-95.  Accordingly, his December 1998 statement and his 
June 1999 testimony are not competent medical evidence of a 
relationship between his vertigo and the service-connected 
history of a perforated right eardrum.

In summary, there is no competent evidence of record showing 
that the veteran had vertigo/loss of balance until many years 
after active service, or that such is otherwise related to 
service, including the service-connected perforated right 
eardrum.  While the veteran now, in support of his claim, 
alleges that he has had continuity of symptomatology, there 
is nothing to support that allegation.  In fact, the 
evidence, including his self-stated history, shows that loss 
of balance started long after service.  Accordingly, his 
claim, on a direct basis and as secondary to the service-
connected disability, is not well grounded.  See Caluza, 7 
Vet. App. at 506.

Analysis - Service Connection for Bilateral Hearing Loss

Initially, it must be noted that only hearing loss meeting 
the requirements of 38 C.F.R. § 3.385 is considered a 
disability for service connection purposes.  Under the 
applicable regulations, hearing loss of a lesser degree is 
not a disability for which service connection may be granted.  
Thus, the evidence clearly shows that the veteran did not 
have hearing disability during or at separation from service. 
However, the separation examination did show a puretone 
threshold of 30 decibels at 4,000 Hertz in the left ear, 
which is hearing loss under Hensley.  

The December 10, 1997, private audiometry report contains 
incomplete puretone data for purposes of rating the veteran's 
hearing loss and gives no indication of whether the CNC word 
list was used in evaluating speech recognition ability.  
Thus, those audiometric studies cannot be used in evaluating 
any hearing loss.  Also, there is no indication that the 
private audiometry was performed under similar testing 
circumstances as VA audiometric examinations.  In regard to 
the September 1994 and April 1998 VA audiological 
evaluations, they did not show hearing disability in either 
ear under the regulatory criteria of 38 C.F.R. § 3.385 
(1999).  Although the veteran had a puretone threshold of 25 
decibels at 4000 Hertz in the right ear on the September 1994 
VA audiometry and a puretone threshold of 25 decibels at 4000 
Hertz in the left ear on the July 1998 VA test, the results 
of those evaluations and that of July 1998 do not meet the 
definition of hearing loss disability in either ear.  See 38 
C.F.R. § 3.385 (1999).  In fact, on all three occasions it 
was noted that there was normal hearing in both ears.

The Board has reviewed the veteran's December 1998 statement 
in which he alleges that he has a current hearing loss.  The 
veteran is competent to report any symptoms, but his 
testimony is not competent evidence of a medical diagnosis.  
See Espiritu, 2 Vet. App. at 494-95.  In other words, he can 
state that he has difficulty hearing but only medical 
evidence can establish that his puretone thresholds or speech 
recognition ability is sufficiently impaired so as to 
constitute the degree of hearing loss necessary to meet the 
requirement of 38 C.F.R. § 3.385 (1999).  There is no medical 
evidence in this case of a current hearing disability in 
either ear.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143.  Therefore, his claim is not well grounded.  
See Caluza, 7 Vet. App. at 506.

Analysis - Service Connection for Tinnitus

Service medical records show that in January 1975 the veteran 
had right ear otitis media with perforation of the eardrum 
and an upper respiratory infection.  In January 1976, the 
veteran complained of slight bilateral hearing loss.  A 
referral to an ENT clinic notes that he complained of an ear 
infection and decreased hearing when weapons were being 
fired.  It was also noted that he had had "prior" episodes 
of right ear tinnitus associated with an upper respiratory 
infection.  When he was actually seen at the ENT clinic he 
complained of tinnitus and decreased hearing.  Physical and 
audiometric findings were normal at that time, as they were 
on the service separation examination.  

There are extensive post-service medical records in the file, 
many of which chronicle the veteran's health care as an 
employee of VA.  These records date back to 1978 and for the 
most part reflect nothing relevant to any of the disabilities 
at issue including tinnitus.  It was not until 1994 that he 
was noted to have had a "traumatic perforation of the 
tympanic membrane due to cannon fire," a history given by 
the veteran which, as previously noted, is unsupported by the 
service medical records.  Those records link the perforation 
to an ear infection.  At the same time in 1994, he was noted 
to have had intermittent episodes of tinnitus that had 
recently increased in frequency and duration.  However this 
was almost 20 years after service.  Despite the veteran's 
subsequent testimony that he had not been exposed to loud 
nose in his post-service employment, the VA medical record 
specifically states that he worked around noisy machinery.  
There is additional medical evidence of tinnitus in December 
1996, when the veteran complained that his right ear was 
ringing and apparently reported having sustained percussive 
trauma with a perforation of the right tympanic membrane in 
1976.  Once again it must be emphasized that although he can 
state that he was exposed to cannon or other weapons fire 
during service, he is not competent to determine the etiology 
of the ruptured eardrum, which is linked by the service 
medical evidence to an ear infection, not acoustic trauma.  
Actually there is no service medical evidence of any injury 
sustained as a result of noise exposure.  

Private medical records reflect that in January 1997 the 
veteran reported that he had a 20-year history of ringing in 
the right ear since acoustic trauma, specifically a cannon 
blast resulting in a ruptured right eardrum.  An assessment 
of mild noise-induced hearing loss in both ears with right 
ear tinnitus was made.  VA medical records reflect that in 
April 1998 it was noted that the tinnitus was most likely 
related to noise exposure.  In July 1998 the veteran 
complained of tinnitus in the right ear, indicating that he 
had significant noise exposure as an infantryman but not 
disclosing his post-service noise exposure.  The assessment 
was right-sided tinnitus that was probably related to noise 
exposure.  Although the basis for the opinion in July 1998 
given by a VA medical professional was based on a history 
given by the veteran, which appears not to have been entirely 
accurate, the opinion is considered sufficient to well ground 
the claim for service connection for tinnitus in view of the 
veteran's claimed history and noted complaint of tinnitus in 
service.  38 U.S.C.A. § 5107(a).


Other Considerations

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
the claims of entitlement to service connection for loss of 
balance, to include vertigo, and bilateral hearing loss are 
such that no further action is found to be warranted.

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the June 1999 supplemental 
statement of the case, issued after the June 1999 hearing 
earlier that month, notes the type of evidence that is 
lacking.  Also, at that hearing, the veteran did not identify 
any medical evidence that would be a basis to well ground 
either claim.  Thus, there was compliance with 38 C.F.R. 
§ 3.103(c)(2) (1999).  See Stuckey, 13 Vet. App. at 177; 
Costantino, 12 Vet. App. at 520.


ORDER

Service connection for loss of balance, to include vertigo, 
on a direct basis and as secondary to the service-connected 
history of a perforated right eardrum, is denied.

Service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the appeal is 
granted.



REMAND

Because the claim of entitlement to service connection for 
tinnitus is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  At the June 1999 
hearing, the veteran testified that doctors, both at Kaiser 
Permanente and the VA, indicated that his tinnitus could be 
related to noise exposure in service.  Transcript.  Also, a 
VA examination is needed to assess the etiology of the 
veteran's tinnitus.  

In a March 1998 rating decision, service connection was 
granted for a history of a perforated right eardrum, and a 
zero percent rating was assigned under Diagnostic Code 6211 
(perforation of the tympanic membrane), effective July 28, 
1997.  In a December 1998 statement, the veteran indicated 
that he disagreed with the fact that the condition was only 
rated as zero percent disabling.  Therefore, he had filed a 
notice of disagreement with the assignment of a 
noncompensable rating for a history of a perforated right 
eardrum and he is entitled to a statement of the case.  The 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his tinnitus since September 1998.  The 
RO should then obtain his medical 
records, to include any additional 
records from the Loma Linda, California, 
VA Medical Center; Kaiser Permanente; and 
Dr. Hong.

3.  The RO should also ask the veteran to 
identify any medical professionals who 
have specifically related his current 
tinnitus to active service and to submit 
written opinions from any such 
individuals.  If the veteran needs 
assistance in obtaining any opinions he 
should notify the RO and assistance 
should be provided.

4.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
to assess the etiology of any current 
tinnitus.  The veteran's claims folder, 
including the service medical records and 
a copy of this remand, should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  Any indicated 
studies should be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  The examiner 
must review the service medical records, 
which note a perforated right tympanic 
membrane in relation to an ear infection, 
and the post-service VA employment 
records that do not reflect any 
complaints of tinnitus for many years 
after service.  Additionally, the 
examiner must consider the fact that 
according to a VA employment medical 
record, the veteran was exposed to loud 
machinery noise at work.  The examiner 
should provide an opinion as to the 
likely etiology of any current tinnitus 
and whether it is at least as likely as 
not related to active service, including 
in-service noise exposure, as opposed to 
post-service noise exposure or other non-
service related factors.  The 
examiner should cite the evidence and 
medical principles supporting the 
conclusion reached.  It is essential that 
the entire claims folder, including the 
service medical records be reviewed by 
the examiner.

5.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a compensable rating for residuals of 
a perforated right eardrum, and the 
veteran should be advised of the time in 
which to perfect his appeal.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim of service connection for tinnitus.  
Consideration should be given to all 
applicable law and regulations including 
38 C.F.R. § 3.102 (1999), as applicable.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



